Case 3:14-cr-00012-KRG-KAP Document 65 Filed 06/29/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, :
Vv. : Case No. 3:14-cr-12-KRG-KAP
JOHN D. MALDEN,
Movant

Order

 

The motions filed by movant John Malden at ECF no. 58, ECF
no. 61, and ECF no. 62 were referred to Magistrate Judge Keith A.
Pesto in accordance with the Magistrates Act, 28 U.S.C. § 636, and
Local Civil Rule 72.

The Magistrate Judge filed a Report and Recommendation on May
26, 2020, ECF no. 64, recommending that the motions at ECF no. 61
and ECF no. 62 be denied. The Magistrate Judge had previously
filed a Report and Recommendation at ECF No. 60, recommending that
the motion at ECF no. 58 be denied.

The parties were in both cases notified pursuant to 28 U.S.C.§
6363(b) (1), that they had fourteen days to file written objections
to the Report and Recommendation. No objections have been filed
and the time to do so has expired.

After review of the record of this matter and the Report and
Recommendation under the “reasoned consideration” standard, see

EEOC Vv. City of Long Branch, 866 F.3d 93, 100 (3d

 

Cir.2017) (standard of review when no timely and_= specific

objections are filed), the following order is entered:
Case 3:14-cr-00012-KRG-KAP Document 65 Filed 06/29/20 Page 2 of 2

 

AND NOW, this day of June 2020, it is ORDERED that the
motions at ECF no. 58, ECF no. 61, and ECF no. 62 are denied as
recommended in the Reports and Recommendations at ECF no. 60, and

ECF no. 64, which are adopted as the opinion of the Court.

BY THE COURT:

 

 

KIM R. GIBSON
UNITED STATES DISTRICT JUDGE

Notice to counsel of record by ECF and by U.S. Mail to:

John Malden, Reg. No. 11234-068
F.C.I. Bennettsville

P.O. Box 52020

Bennettsville SC 29512
